Citation Nr: 0831037	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a notice of disagreement (NOD) was received in 
response to the April 8, 2004, rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO) 
in Jackson, Mississippi.

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 8, 2004 rating decision denied service 
connection for PTSD.  Notice of this decision was issued on 
April 13, 2004.  

2.  The veteran did not file a timely notice of disagreement 
(NOD) within one year of notification of the April 2004 
rating decision.


CONCLUSION OF LAW

A timely notice of disagreement (NOD) with respect to the 
April 2004 rating decision, denying service connection for 
PTSD, was not received, and the April 2004 rating decision is 
final.  38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 
19.25, 20.200, 20.201, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

However, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case has been 
furnished.  38 C.F.R. § 20.200 (2007).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year 
from the date that the RO mails notice of the determination 
to him or her.  Otherwise, the determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2007).  The Board emphasizes that the issue of 
timeliness of appeal is a question of law.  

In this case, the RO denied service connection for PTSD in an 
April 2004 rating decision.  The veteran received 
notification of this decision on April 13, 2004.  
Subsequently, the veteran filed several informal claims 
seeking service connection for other disabilities.  As such, 
the RO sent the veteran a VCAA letter for those claims, as 
well as for PTSD in March 2005.  Specifically, the March 2005 
VCAA letter informed the veteran that he was previously 
denied service connection for PTSD on April 13, 2004.  The RO 
explained that the appeal period for that decision had not 
yet expired and if the veteran wished to submit a formal 
written NOD with the decision, he had until April 12, 2005.  
In a letter received on April 1, 2005, the veteran referenced 
the March 2005 VCAA letter and requested the RO to obtain 
records from the Vet Center.  The veteran further added that 
he was previously treated for a personality disorder during 
his military service and was willing to report for a VA 
examination.  

The veteran contends that his April 2005 personal statement 
is a timely NOD for the April 2004 rating decision.  During 
the April 2008 hearing, the veteran asserts that his NOD was 
timely because he mailed it on time.  

Although the veteran's April 2005 statement is considered 
timely with respect to the April 2004 rating decision, it 
cannot be reasonably construed as a NOD for the April 2004 
rating decision.  The April 2005 letter does not express any 
dissatisfaction with the RO's denial decision regarding PTSD 
nor a desire to contest the result.  As previously mentioned, 
even though special wording for a NOD is not required, the 
NOD only must be in terms which can reasonably be construed 
as disagreement with that determination and a desire to 
contest the result.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
The veteran has not accomplished such in the letter received 
on April 1, 2005.  Thus, the Board finds that a timely NOD 
with the April 2004 rating decision was not received and that 
decision is considered final.  See 38 C.F.R. § 3.104.

Accordingly, the appropriate issue for consideration with 
respect to the PTSD claim is whether new and material 
evidence has been received.

ORDER

A timely notice of disagreement (NOD) with respect to the 
April 2004 rating decision, denying service connection for 
PTSD was not received, and therefore, the April 2004 rating 
decision is final.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

During his April 2008 hearing before the undersigned, the 
veteran testified that he continued to received treatment for 
his PTSD at the local VA medical facility.  The claims file 
at present contains no VA outpatient records subsequent to 
June 2007.  Thus, it appears that additional VA records are 
outstanding here.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
Therefore, as VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1. Send the veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim, i.e., the 
element(s) required to establish service 
connection that were found insufficient 
in the last final rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's claimed 
condition of PTSD from the G.V. (Sonny) 
Montgomery VA Medical Center in Jackson, 
Mississippi, from June 2007 to the 
present.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for post-traumatic stress 
disorder (PTSD).  If the benefits sought 
in connection with the claim remains 
denied, the veteran should be provided 
with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


